 655308 NLRB No. 90PRO/TECH SECURITY NETWORK1On December 2, 1991, the Union filed a letter in response to theRespondent's exceptions and brief, which stated that the Union op-
posed the exceptions and relied on any brief filed by the General
Counsel. The Respondent filed a motion to strike the letter, arguing
that it did not comply with the Board's Rules for filing exceptions,
cross-exceptions, and briefs. On December 23, 1991, the Union filed
a second letter indicating that the prior letter may be understood as
a notification that the Union would not be filing an answer or brief.
Based on this understanding of the Union's letter, we deny the Re-
spondent's motion to strike.2We agree with the judge that the Respondent did not demonstratethat it would have demoted and subsequently discharged employee
Reynolds in the absence of his union activities. In his December 12,
1990 letter to Site Supervisor Simons, Owner Rhodes clearly stated
that he was demoting Reynolds ``[s]o that he can perform his duties
for the union.'' We note that Reynolds' discharge was based on the
same events as his demotion, suggesting that it was prompted by the
same unlawful motivation. Moreover, the Respondent did not show
that Reynolds violated established rules by allowing the union rep-
resentatives into the main gate guardhouse, where members of the
public wait for authorization or an escort before proceeding onto the
Coast Guard base. As the judge found, Watch Commander Foreman
and patrol person Evans, who were on duty prior to Reynolds' shift,
invited the union representatives to wait for Reynolds in the guard-
house, although the union representatives declined. Foreman and
Evans were not disciplined. The Respondent also asserts that it dis-
ciplined Reynolds for arranging the union meeting without authoriza-
tion and attending the meeting on duty time, but it did not provide
those reasons at the time of the discharge, nor did it discipline the
other employees who attended part or all of the session on duty
time. Based on the Respondent's disparate treatment of Reynolds
and its shifting reasons for the actions against him, we conclude that
the Respondent unlawfully demoted and discharged Reynolds as a
result of his protected union activities.1The charge was twice amended.2All dates are 1990 unless I indicate otherwise.Pro/Tech Security Network and InternationalUnion, United Plant Guard Workers of Amer-
ica (UPGWA). Cases 11±CA±14209 and 11±RC±5740August 31, 1992DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn September 24, 1991, Administrative Law JudgeWilliam N. Cates issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings, and con-
clusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Pro/Tech Security Net-
work, Elizabeth City, North Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.ITISFURTHERORDERED
that Case 11±RC±5740 issevered and remanded to the Regional Director for Re-
gion 11 for the purpose of conducting a second elec-
tion at such time as the Regional Director deems ap-
propriate.[Direction of Second Election omitted from publica-tion.]Paris Favors, Esq., for the General Counsel.Brinkley A. Faulcon, Esq. (Penny & Barnes), of ElizabethCity, North Carolina, for the Company.Lisa Lane, Esq. (Gregory, Moore, Jeakle, Heinen, Ellison &Brooks), of Detroit, Michigan, for the Union.DECISIONSTATEMENTOFTHE
CASEWILLIAMN. CATES, Administrative Law Judge. Inter-national Union, United Plant Guard Workers of America
(UPGWA) (Union), filed an unfair labor practice charge1against Pro/Tech Security Network (Company) on December
24, 1990.2After investigating, the Regional Director for Re-gion 11 of the National Labor Relations Board (Board), as
an agent of the Board's General Counsel, issued a complaint
and notice of hearing (complaint) against the Company on
February 7, 1991. I heard the case in trial at Elizabeth City,
North Carolina, on May 20 and 21, 1991.In substance, the complaint alleges the Company interro-gated its employees concerning their union activities, sym-
pathies, and desires, and that on or about December 16, it
demoted its employees Hassie Reynolds (Reynolds) and
Edwin Desiderio (Desiderio); and on or about December 31,
terminated Reynolds' employment and has thereafter failed
and refused to reinstate him. The actions of the Company are
alleged to have violated Section 8(a)(1) and (3) of the Na-
tional Labor Relations Act (Act). An issue in deciding the
allegations is whether Reynolds and Desiderio were, at rel-
evant times, supervisors within the meaning of Section 2(11)
of the Act.The Company, in its timely filed answer, denied the com-mission of any unfair labor practices.In a Supplemental Decision, Direction, and Order Consoli-dating Cases, the Regional Director for Region 11 of the
Board on February 22, 1991, consolidated certain of the
Union's (Petitioner's) objections to conduct affecting the re-
sults of the election (held on February 5, 1991) in Case 11±
RC±5740 with the above-referenced unfair labor practices in
Case 11±CA±14209.I have carefully considered the trial record and posttrialbriefs of counsel for the General Counsel and the Company.
I observed the demeanor of the eight witnesses as they testi-
fied. Based on the above, and as explained below, I conclude
that at relevant times Reynolds and Desiderio were not su-
pervisors within the meaning of the Act and that the Com-
pany violated the Act substantially as outlined in the com-
plaint. Accordingly, I have recommended certain remedial 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3At some point, the Company ceased referring to its watch com-manders by rank and title and simply started calling them watch
commanders.4All employees on each shift wear identical uniforms (black trou-sers with white shirts), however, the watch commanders wear whitebaseball type hats while the patrol persons wear black ones. Watch
commanders wear gold badges whereas patrol persons wear silver
badges.5According to Reynolds, he and Desiderio along with employeesOverton, Gordon, Carver, and Roberts were the ones who partici-
pated in the discussion.6Reynolds testified the union representative mailed him two dif-ferent pamphlets describing the Union and what it could do for the
employees.7Reynolds testified he did not clear the two union representatives'visit to the facility with anyone from either the Company or the
Coast Guard.action including the reinstatement of Reynolds and that healong with Desiderio be made whole for any losses they
might have suffered as a result of the Company's unlawful
actions and that the Company post a notice, and that the
election held on February 5, 1991, be set aside and a new
election held.FINDINGSOF
FACTI. JURISDICTIONThe Company is a sole proprietorship licensed to do busi-ness in the State of North Carolina with an operation located
at the United States Coast Guard Base Support Center at
Elizabeth City, North Carolina, where it is engaged in pro-
viding security services. During the 12 months preceding
issuance of the complaint, the Company performed services
valued in excess of $5000 for various enterprises located in
States other than the State of North Carolina. Based on a
projection of its operations since on or about August 16, the
Company, in the course and conduct of its operations, will
annually perform security services valued in excess of
$50,000 for the Coast Guard at its Elizabeth City, North
Carolina facility. The operations of the Company have a sub-
stantial impact on the national defense of the United States.
The complaint alleges, the parties admit, and I find, the
Company is, and at material times has been, an employer en-
gaged in a business affecting commerce within the meaning
of Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
The complaint alleges, the parties admit, the evidence es-tablishes, and I find, the Union is a labor organization within
the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
The following factual overview has for the greater partbeen set forth in chronological order.Pursuant to a bidding process, the Company commencedproviding security guard service at the Coast Guard facility
located at Elizabeth City, North Carolina, on August 16.
Prior to that time (at least since 1981), security has been pro-
vided by S & C Security of Charlottesville, Virginia. As had
its predecessor, the Company employs approximately 14 em-
ployees. The Company is owned and managed by Isaiah
Rhodes (Rhodes). At times material, there was 1 site super-
visor, Captain Howard Simons (Simons); 1 lieutenant watch
commander, Lieutenant Reynolds (an alleged discriminatee);
2 sergeant watch commanders, Sergeant Desiderio (an al-
leged discriminatee) and Sergeant Joanne Foreman; and ap-
proximately 10 patrol persons.3The Company provides security for the Coast Guard 24hours per day, 7 days per week. The Company accomplishes
its task with three 8-hour shifts per day with three persons
per shift, namely a watch commander, a main gate patrol
person, and a roving patrol person. All company personnel
wear uniforms4and carry side arms.Watch Commander Reynolds testified that after the Com-pany assumed the task of providing security for the Coast
Guard, that employees, around the latter part of September
or the early part of October, started talking about the possi-
bility of union representation. Reynolds testified that around
November 1, approximately six employees5talked duringshift change about whether there was sufficient interest in
union representation to pursue the matter. Reynolds said em-
ployees became interested in possibly seeking union help
after the Company ceased paying 59 cents per hour for bene-
fits and 67 cents per day for uniform maintenance. Reynolds
testified certain employees felt Owner Rhodes had misrepre-
sented the Company's role in attempting to obtain a better
wage rate for the employees than they actually received.
During discussions on these matters, patrol person Carver
volunteered to obtain a list of union representatives if Watch
Commander Reynolds would contact one or all the represent-
atives. Reynolds testified that within a day or so, Carver pro-
vided him a list of three or four union representatives. There-
after, a representative of the Union contacted Reynolds and
also mailed him pamphlets and union cards for distribution.6Reynolds and others distributed the literature and union cards
to the employees. Reynolds testified he received a second
telephone call from the same union representative on No-
vember 21, in which the Union's representative asked if he
could arrange a meeting of the employees for November 24,
so the representative could ascertain if there was sufficient
support for the Union to file a representation petition with
the Board on behalf of the employees.A meeting took place on November 24, at the main gateguardhouse between approximately 1:30 and 3:15 p.m. Ac-
cording to Reynolds, the guardhouse is only large enough for
10 to 12 adults to stand in and is the main point of entry
on or off the Coast Guard facility.Reynolds said no one is allowed to enter the Coast Guardfacility without identification or clearance. Reynolds ex-
plained Coast Guard personnel are provided decals for their
automobiles or they are asked to show military identification
when entering the facility. If anyone from the general public
visits the facility, they must, according to Reynolds, proceed
to the main gate guardhouse and contact the person they
wish to visit. That person must then escort or voucher the
guest onto the facility.Reynolds testified the two union representatives that cameto the facility on November 24 followed the above-outline
procedure for guests at the facility in that they came to the
main gate guardhouse.7Relief Watch Commander Foreman as well as patrol per-son Evans both testified they observed the two waiting in an
automobile at the gate. Both asked them what they wanted. 657PRO/TECH SECURITY NETWORK8Foreman said there was nothing unusual about allowing visitorsto wait in the guardhouse.9The meeting took place on Saturday following the Thanksgivingholiday. Reynolds testified the base was practically deserted resulting
in little, if any, traffic through the main gate.10Rhodes testified the visit to the base by the two union represent-atives would have been an ``unusual occurrence.''11The petition was originally filed with Region 12 of the Boardin Tampa, Florida, inasmuch as the Company has an office in Or-
ange Park, Florida. The petition was, however, processed by Region
11 of the Board and designated as Case 11±RC±5740.12It is noted that par. 6a of the petition reads ``Number of Em-ployees in the Unit'' not the number of employees that have signed
with the Union.Both testified the representatives told them they were fromthe Union and were waiting for Watch Commander Rey-
nolds. Foreman and Evans each invited the two union rep-
resentatives into the main gate guardhouse to wait for Rey-nolds8but both declined to do so.Reynolds was the watch commander on duty during thetime the employees met with the two union representatives.
Gordon was the main gate patrol and Overton the roving pa-
trol during the guardhouse meeting. Gordon remained at his
duty station during the entire meeting except for a brief pe-
riod when Overton relieved him so that he (Gordon) could
participate in the meeting.9Overton did not commence hisroving patrol duties until the meeting ended. Reynolds at-
tended the entire meeting. Nine employees, in addition to the
two union representatives, attended the meeting.Patrol person Evans testified ``everybody said a littlesomething'' at the meeting and ``asked questions.'' Reynolds
testified the meeting was ``basically an information type
meeting'' with ``numerous questions.'' Desiderio, who was
off duty and attended the meeting in civilian dress, testified:Well, there wereÐthey were just talking about whatwe can do toÐthe whole Union meeting wasÐthe
meeting was so we could see what we could do to get
our uniform pay and holiday pay and everybody, I
meanÐeverybody was dissatisfied with what was going
on up there and I made the comment of, let's screw the
bastard, I thinkÐI'm not sure that's exactly what I said.Site Supervisor Simons testified that a couple of employ-ees telephoned him at home after the meeting and ``more or
less'' filled him in on what had taken place. He said Owner
Rhodes called him on Monday, November 26 and that
Rhodes ``had already been advised of [the union meeting]
just like I had.'' Simons said Rhodes was ``upset'' because
the meeting had taken place on company time. Rhodes testi-
fied ``I was more or less pretty well vexed because of the
fact they did it on Company time. Not only was I vexed be-
cause of thisÐbecause I knew it was a breach of the contract
between me and the government and it could reflect that I
could lose the contract.''Owner Rhodes testified he already had an inspector inElizabeth City, North Carolina, so he instituted an investiga-
tion to ascertain what had taken place. Rhodes also went to
Elizabeth City and helped investigate the matter. He said he
determined that no unusual occurrences had been reflected in
the front gate log book for November 24. He stated all un-
usual occurrences should be reflected in the front gate log
book.10Reynolds testified that after the November 24 union meet-ing, he worked November 25 and 26 but was off from work
November 27. Reynolds said nothing unusual happened on
those days but that when he returned to work on November
28, Site Supervisor Simons told him ``be careful what you
say, Mr. Rhodes knows all about your meeting, who wasthere, and what took place.'' Reynolds further testified,``Captain Simons told me that Mr. Rhodes had told him that
the employees are going union or either have gone union and
that let them go ahead and have their fucking union, that he
could bargain with it.''On December 10, the Union filed a representation petitionwith the Board in Case 12±RC±7393.11On December 12, Owner Rhodes wrote Site Supervisor Si-mons the following letter which was posted at the Company
that day and was personally given to Reynolds by Simons on
December 14. The letter reads:Captain W. H. SimonsMain Gate
USCG
Elizabeth City, N.C.Enclosed you will find documents forwarded to thisoffice by the National Labor Relations Board. As noted
in the petition filed, Section 6a there are thirteen (13)
employees who have signed with the union.12The employees have a right to have representation bya union, if they feel that no one in the organization can
properly represent them and as a group do not know
how to bargain themselves. However, since there are
only 14 employees at the site and four are in a Super-
visory position, there is definitely a conflict of interest
and INTIMIDATION for or against the union will not
be tolerated. please note page 2 (two) of enclosed.It is my understanding that Supervisory personnelcannot engage in union activities and be a part of man-
agement. Therefore effective December 16, 1990 andpending further investigation.Lt. Reynolds will be reduced to patrolman grade. Sothat he can perform his duties for the union.Sgt Desidero will also be reduced to patrolman.
Sgt Foreman will be elevated to Lieutenant directlyunder your supervision and will act as Site Super-
visor in your absence.Patrolman Jack Gordon with your approval will beelevated to Sgt. Watch Commander as he have the
experience.Patrolman Williams with your approval will be ele-vated to Sgt. Watch Commander as he have the edu-
cation and experience.The promotions in no way is to influence them orpersuade them in any manner and they are to be in-
structed of this. They are free to decline the promotions
without prejudice by PRO/TECH. Although Patrolman
Gordon and Williams might have participated in the
Union activities they were not Supervisors at the time.
If they decline to accept the position, PRO/TECH will
assign some one qualified & familiar with
PRO/TECH'S POLICIES. 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13The reduction resulted in Reynolds' pay being cut 95 cents perhour.14Various signed copies of the survey were received in evidence.15No request for review of the Regional Director's decision wasever filed.Effective January 1, 1991:PRO/TECH SECURITY NETWORK will have anoffice in Elizabeth City to conduct business a District
Manager will be assigned. This will in no way affect
your position as Site SUPERVISOR./s/ I. R. RhodesAs reflected in the letter, Reynolds was reduced to a patrolperson13as of December 16, and served in that capacity untillate December. In that regard, Reynolds testified he worked
December 29, but was not scheduled to work December 30
or 31. Reynolds said he was to have reported for work on
January 1, 1991, but did not because of a telephone call he
received from Site Supervisor Simons on December 31. Rey-
nolds testified, without contradiction, that Simons told him
``I do not know how to begin this conversation, but you're
suspended until I recall you.'' Reynolds asked why and was
told it was for a failure to perform supervisory duties. Rey-
nolds testified he was not given any documentation at any
time regarding his suspension.Desiderio said Site Supervisor Simons told him on Decem-ber 12 to post Owner Rhodes' letter on the bulletin board.
Desiderio said he asked Simons if Rhodes could do what was
outlined in the letter and that Simons said he didn't know.As reflected in Owner Rhodes' letter, Desiderio was de-moted from sergeant to patrol person effective December 16.Desiderio was given a written warning by Site SupervisorSimons on December 31 on which it was checked the warn-
ing was for his having engaged in ``abusive and/or threaten-
ing language and/or behavior.'' More specifically, the warn-
ing reflected ``abusive language in regard to statement made
towards Gen. Manager (let's screw the bastard).'' On the
warning Desiderio was demoted from sergeant to patrol per-son. Desiderio testified that patrol person McCoy handed him
a copy of the warning at the main gate and that Watch Com-
mander Williams thereafter spoke with him about it.On or about December 30, Owner Rhodes personally dis-tributed the following survey to his employees:TO:PRO/TECH SECURITY NETWORK
ATTN: I. R. RHODES/GEN MGRIn regards to the meeting held on November 24,1990, between the hours of 1:30pm±3:10pm.PLEASE NOTE THAT THE CARD THAT YOUSIGNED WAS TO JOIN A UNION!!!I was not misinformed about the Union, When Isgned [sic] the card. to the best of my knowledgeYESlllNOlllI was misinformed when I signed the card and didnot at that time intend to join the Union.YESlllNOlllI understood that by signing the card that it was justto listen to a representative from the Union.YESlllNOlllI would rather not comment.YESlllNOlllI did not sign the card.YESlllNOlllSigned:llllllDatedllllWatch Commander Foreman testified Owner Rhodes askedthe employees to read and sign the survey.14Owner Rhodes testified he prepared and distributed thesurvey after receiving a copy of the representation petition
from the Board. He said that based on the petition he thought
13 employees had already joined the Union. He testified he
felt ``it was almost impossible for 13 people to have signed
with the Union.'' Rhodes said he simply wanted to find out
the truth and see if that number of employees had already
joined the Union.On January 3, 1991, the Board conducted a hearing in therepresentation case in Elizabeth City, North Carolina. Rey-
nolds and Desiderio were among those testifying at that pro-
ceeding. On January 11, 1991, the Regional Director for Re-
gion 11 issued his Decision and Direction of Election in the
representation case in which he concluded that sergeant and
lieutenant watch commanders were not supervisors within the
meaning of the Act.15The unit found appropriate by the Re-gional Director follows:All full time and regular part-time security officers, in-cluding the assistant site supervisor and watch com-
mander performing guard duties and employed by the
Employer at the United States Coast Guard Base Sup-
port Center, Elizabeth City, North Carolina; but exclud-
ing all other employees, office clerical employees, and
supervisors as defined in the Act.At the January 3, 1991 representation hearing, Site Super-visor Simons issued Reynolds a written disciplinary warning
that reflected he was ``suspended indefinitely'' for ``unsatis-
factory work performance,'' ``falsification or improper han-
dling of records,'' ``improper conduct,'' and ``allowing un-
authorized persons on base.'' More specifically, Simons
noted Reynolds had failed to perform his duties as a super-
visor by allowing a patrol person to remain at the gate and
by allowing unauthorized persons on the base on November
24.On February 5, 1991, the Board conducted a secret ballotelection among the Company's 15 eligible voters that re-
sulted in 7 votes for and 7 votes against union representation.
There were no challenged or void ballots. On February 12,
1991, the Union filed timely objections to conduct affecting
the results of the election. As noted elsewhere in this deci-
sion, the Regional Director ordered certain conduct related
thereto be considered with the unfair labor practice allega-
tions.Desiderio testified that on February 20, 1991, he receiveda telephone call from Owner Rhodes. Desiderio testified:[Rhodes] ... asked how I was doing and I asked
how he was doing. He said that, I was wondering
would you want your job back? That kind of stunned 659PRO/TECH SECURITY NETWORK16Desiderio said he was not made whole for the wages he lost be-tween December 16 and February 22, 1991.17It is of no moment that the questions under consideration werepresented to the employees in written form as opposed to oral ques-
tions.18Bourne Co. v. NLRB, 332 F.2d 47 (2d Cir. 1964).19The Bourne test has been cited with approval by various cir-cuits. For a partial listing of those circuits, see Teamsters Local 633v. NLRB, 509 F.2d 490 fn. 15 (D.C. Cir. 1974).20I am not unmindful that Site Supervisor Simons testified Rhodestold him he surveyed the employees because two or three of them
had indicated they did not realize they had joined the Union when
they signed their union card. Such does not alter the outcome. First,
Rhodes did not give that as his reason for the survey. Second, I note,
Simons had no input with respect to the survey and testified no one
had complained to him they had been misled with respect to the
union cards.me, because I meanÐI don't know, but I asked himwhy. He said, ``Because I think you're capable of doing
the job.'' And he says, you know, you've got your job
back and that was it.Desiderio said no mention was made about what had takenplace at the November 24 meeting. Desiderio said he became
a watch commander effective the next day (February 22,
1991) and that his pay was restored to the scale he enjoyed
before his demotion.16Owner Rhodes testified he demoted Desiderio becausewhat Desiderio had said ``was a reflection on my parents that
I'm a bastard.'' Rhodes said it was against company policy
to use abusive language. Rhodes testified he reinstated
Desiderio as a watch commander because it had been re-
ported to him that Desiderio was a good worker. Rhodes said
Desiderio promised he would not use profanity any more.In deciding whether the questionnaire Owner Rhodes pre-pared and distributed to his employees constituted unlawful
interrogation,17I shall be governed by the Board's decisionin Rossmore House, 269 NLRB 1176 (1984), enfd. sub nom.Hotel Employees & Restaurant Employees v. NLRB, 760F.2d 1006 (9th Cir. 1985). In Rossmore House, the Boardheld the lawfulness of questioning by employer agents about
union sympathies and activities turns on the question of
whether ``under all circumstances, the interrogation reason-
ably tends to restrain or interfere with the employees in the
exercise of rights guaranteed by the Act.'' The Board in
Rossmore House noted the Bourne18test was helpful in mak-ing such an analysis. The Bourne test factors are as follows:(1) The background, i.e. is there a history of em-ployer hostility and discrimination?(2) The nature of the information sought, e.g. did theinterrogator appear to be seeking information on which
to base taking action against individual employees?(3) The identity of the questioner, i.e. how high washe in the company hierarchy?(4) Place and method of interrogation, e.g. was em-ployee called from work to the boss's office? Was there
an atmosphere of 'unnatural formality'?(5) Truthfulness of the reply.19First, I note that Rhodes, as owner and general managerof the Company, was at the time and continues to be the
highest official of the Company. In his survey, Rhodes spe-
cifically asked employees to indicate whether or not they
signed a union card. Rhodes implies in his survey that he
knows or at least learns about union meetings of his employ-
ees when such meetings take place. Although Rhodes in his
survey allowed employees to indicate that they would rather
not comment, he did not, however, provide assurances
against reprisals if they exercised that or any other options
with respect to the survey and he wanted the surveys signed.Rhodes' stated reason for the surveyÐthat he felt it was im-possible for the number of employees to have signed up with
the Union that had done soÐdoes not constitute legal jus-
tification for his survey.20The record does not reflect whichemployees responding to the survey had openly expressed
their sentiments toward the Union prior to the survey.In light of all the circumstances, I find the Company,through Owner Rhodes' survey, violated Section 8(a)(1) of
the Act as alleged at paragraph 9 of the complaint.Before addressing the issue of whether Reynolds andDesiderio were, at material times, supervisors within the
meaning of the Act, it is helpful to review Section 2(11) of
the Act and examine certain Board principles related thereto.Section 2(11) of the Act reads:The term ``supervisor'' means any individual havingauthority, in the interest of the employer, to hire, trans-
fer, suspend, lay off, recall, promote, discharge, assign,
reward, or discipline other employees, or responsibility
to direct them, or to adjust their grievances, or effec-
tively to recommend such action, if in connection with
the foregoing the exercise of such authority is not of a
merely routine or clerical nature, but requires the use
of independent judgment.The statutory indicia outlined above in Section 2(11) ofthe Act are in the disjunctive and only one need exist to con-
fer supervisory status on an individual. See, e.g., Miller Elec-tric Co., 301 NLRB 294 (1991), and Opelika Foundry, 281NLRB 897 at 899 (1986). However, in order for supervisory
status to exist, the exercise of one or more of the above-out-
lined powers must be accomplished with independent judg-
ment on behalf of management in other than a routine or
clerical manner. As noted in Hydro Conduit Corp., 254NLRB 433 (1981), the statute insists that a supervisor (1)
have authority, (2) to use independent judgment, (3) in per-
forming such supervisory functions, (4) in the interest of
management. These latter requirements are conjunctive. The
burden of proving supervisory status rests on the party alleg-
ing that such status exists. See, e.g., California BeverageCo., 283 NLRB 328 (1987). An employer's holding out anindividual to employees as a supervisor is not necessarily
dispositive of supervisory status. Polynesian HospitalityTours, 297 NLRB 228 (1989). An individual's status as a su-pervisor is not determined by the individual's title or job
classification but rather is determined by the individual's
functions and authority. See, e.g., Mack's Super Markets,283 NLRB 1082 (1988). Isolated or sporadic exercise of
2(11) authority is insufficient to predicate a supervisory find-
ing on. Likewise, employees who are merely conduits for re-
laying management information to other employees are not
true supervisors. California Beverage Co., supra. However,supervision of even one employee is sufficient if one or more
of the supervisory indicia are met. Opelika Foundry, supra. 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21The Company had ceased paying 69 cents per hour as a benefitsallowance and 67 cents per day per employee for uniform mainte-
nance.As noted in Passavant Health Center, 284 NLRB 887(1987), ``[i]t is well established that merely issuing verbal
reprimands is too minor a disciplinary function to be statu-
tory authority'' and ``the mere factual reporting of oral rep-
rimands and the issuance of warnings that do not alone affectjob status or tenure do not constitute supervisory authority.''
Additionally, being able to keep things running smoothly is
insufficient to confer supervisory status on an individual.
California Beverage Co., supra. In summary, the proper con-sideration is whether the functions, duties, and authority of
an individual, regardless of the title given the individual,
meet any of the criteria for supervisory status set out in Sec-
tion 2(11) of the Act. See, e.g., Waterbed World, 286 NLRB425 (1987). Finally, as was noted in McDonnell-DouglasCorp. v. NLRB, 655 F.2d 932 at 936 (9th Cir. 1981), it isimportant for the Board not to construe supervisory status
too broadly for a worker who is deemed a supervisor loses
his/her organizational rights.In agreement with counsel for the General Counsel, and inharmony with the Regional Director's determination in the
underlying representation case, I find Reynolds and Desiderio
as watch commanders were not at material times supervisors
within the meaning of the Act. The fact the Company's con-
tract with the Coast Guard refers to watch commanders as
supervisors is not controlling. In the contract, it is stated
watch commanders shall ``supervisor main gate patrolman
and the roving patrolman,'' however, the evidence clearly es-
tablishes the patrol persons' duties are simple and routine
and are based on detailed schedules prepared by the site su-
pervisor (Simons) without input from the watch commanders.
In this regard, Site Supervisor Simons testified ``90%'' of
the watch commander's duties are ``repetitious'' and even on
the other 10 percent the watch commanders contact the Coast
Guard's officer of the day to ascertain how things should be
handled. Watch commander's duties do no involve the exer-
cise of any independent judgment. Watch commanders do
not even assign work in that the patrol persons simply follow
the work schedules posted by the site supervisor. Each patrol
person has a written description of his or her duties and he
or she performs such duties without guidance or input from
the watch commanders. Watch commanders cannot grant em-
ployees time off or permission to leave work early. A watch
commander may prevent an out of uniform patrol person
from assuming his or her duties by having the patrol person
already on duty remain on the job until the patrol person re-
porting for work is in proper uniform or a replacement has
been located. However, even with respect to this limit au-
thority, there is no evidence that such occurs with any fre-
quency. Such limited and sporadic exercise of authority does
not point to an important indicator of supervisory authority.The evidence is quite clear that watch commanders do nothave or exercise any authority with respect to hiring, trans-
ferring, suspending, laying off, recalling, promoting, dis-
charging, or rewarding employees nor do the watch com-
manders effectively recommend such. There is no showing
that watch commanders have or exercise any authority with
respect to adjusting employee grievances.There is evidence that a watch commander can direct theroving patrol person to, as was the example, the site of an
aircraft crash at the base. However, the base fire chief as-
sumes overall control of a crash site after the fire chief ar-
rives on the scene. This isolated exercise of 2(11) authorityin a truly emergency situation is insufficient to predicate asupervisory finding on. Likewise, in those possible situationswhere there might be a fight at a base club and the watchcommander on duty might direct the roving patrol person to
the scene until the Coast Guard officer of the day could be
summoned is insufficient authority to confer supervisory sta-
tus on watch commanders.With respect to disciplining employees, the record estab-lishes that Watch Commander Reynolds on one occasion
orally admonished a patrol person not to engage in or con-
tinue speaking on matters about which the patrol person had
no knowledge. The issuing of a verbal warning, such as this,
is simply too minor a disciplinary function to confer super-
visory authority on Reynolds or the other watch command-
ers.The fact that things may run smoothly at the base withtwo patrol persons and a watch commander on each shift
does not establish that the watch commanders are supervisors
within the meaning of the Act.Finally, I note the watch commanders are hourly paid andhave similar benefits as other patrol persons.In summary, I conclude and find watch commanders arenot supervisors within the meaning of the Act.Having determined that Reynolds and Desiderio were notsupervisors within the meaning of the Act, I shall now con-
sider whether their demotions and Reynolds' discharge vio-
lated Section 8(a)(3) and (1) of the Act.In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the
Board announced the following causation test in all cases al-
leging violations of Section 8(a)(3) and (1) of the Act turn-
ing, as does the instant case, on employer motivation. First,
counsel for the General Counsel must make a prima facie
showing sufficient to support the inference that protected
conduct was a ``motivating factor'' in the employer's deci-
sion.On such a showing, the burden shifts to the employer todemonstrate that the same action would have taken place
even in the absence of protected conduct.That Reynolds' and Desiderio's demotions grew out of theNovember 24 meeting is not disputed. It is helpful in decid-
ing the issues to make a preliminary determination as to
whether the meeting on November 24, constituted concerted
protected activity. The employees sought the meeting with
representatives of the Union based on, among other consider-
ations, the fact certain of their benefits had been eliminated
which impacted their overall wages.21Thus, based on theabove, and absent other considerations discussed below, I am
in agreement with counsel for the General Counsel that those
attending the November 24 meeting (including Reynolds and
Desiderio) were engaging in protected conduct.Having concluded the employees' conduct on November24 was protected only addresses part of the overall concerns
regarding that meeting. It must also be decided whether the
meeting lost its protected status in that it was held on Coast
Guard property during working time without permission from
the Company or the Coast Guard. I am, for the reasons that
follow, persuaded the meeting did not lose its protected sta- 661PRO/TECH SECURITY NETWORK22The Company acknowledged Reynolds' discharge was for thesame reasons he was demoted.tus simply because it took place on Coast Guard propertywithout permission during working time. First, the meeting
was held at the main gate guardhouse which is open to the
general public in that members of the general public may
come to and wait in that area until they are escorted or
vouchered onto the base itself. Thus, the representatives from
the Union were treated as other members of the general pub-
lic would have been. In that regard, I note the Coast Guard
hosts or permits many events on base that are attended bymembers of the general public. Such events include ``wed-
dings, banquets, [and] parties.'' Additionally, the Chief Petty
Officer's Association of the Coast Guard sponsors bingo
games each Wednesday at the base and the general public is
invited and encouraged to attend and/or participate in the
games. Thus facilities of the Coast Guard are utilized by
members of the general public in much the same way as the
union representatives did when they met with the employees.
Additionally, it has not been shown that the employees'
meeting at the main gate guardhouse interrupted the oper-
ations of the Coast Guard in any manner. The meeting took
place on Saturday following the Thanksgiving holiday. It is
undisputed that traffic and/or movement on the base was at
a very minimum that day. Furthermore, the gate guard patrol
person remained at his duty station (except for a brief time
when the roving patrol person relieved him) during the time
of the employees' meeting with the union representatives.
Site Supervisor Simons testified, that to his knowledge, no
unusual occurrences took place at the base as a result of the
employees attending the meeting in question. I note that al-
though Owner Rhodes learned of the meeting shortly after it
took place, he did not notify the Coast Guard until sometime
well after that date. Coast Guard Chief Petty Officer Piner,
the Coast Guard's contracting officer technical representative,
testified the Company's contract was not jeopardized in any
manner as a result of the employees' November 24 meeting
with the union representatives. To summarize this concern, I
find the November 24 employees' meeting with the rep-
resentatives of the Union did not lose its otherwise protected
status simply because it was held without permission during
working time on Coast Guard premises.Having concluded that the employees attending the meet-ing were engaging in protected conduct which did not there-
after lose its protected status, I shall consider whether coun-
sel for the General Counsel established a prima facie show-
ing that protected conduct was a motivating factor in the
Company's decision to demote Reynolds and Desiderio and
to thereafter discharge Reynolds. I find counsel for the Gen-
eral Counsel made such a showing. The General Counsel, as
shown below, demonstrated that Reynolds and Desiderio
each engaged in protected conduct which was known to the
Company and that the Company thereafter took action
against the two at least in part as a result of their participa-
tion in the protected conduct. First, Reynolds was the em-
ployee who contacted the Union. It was through Reynolds
that the Union's representatives made their arrangements for
the November 24 meeting. Reynolds was the employee who
contacted other employees about attending the November 24
meeting. The union officials, on arrival at the main gate
guardhouse on November 24, told at least two employees
they were there to meet Reynolds and they thereafter con-
ducted a meeting attended by Reynolds and other interested
employees. Owner Rhodes and Site Supervisor Simons wereinformed of the meeting shortly after it occurred. Site Super-visor Simons even warned Reynolds on the next working day
following the weekend meeting that ``Mr. Rhodes knows all
about your meeting, who was there, and what took place.''(Emphasis added.) Thus, it is clear the Company was well
aware of Reynolds' involvement with and attendance at the
meeting. Owner Rhodes knew Desiderio's sentiments in that
Desiderio stated at the meeting, with respect to the employ-
ees dissatisfaction with the Company and Owner Rhodes in
particular, ``let's screw the bastard.'' Counsel for the General
Counsel established the Company's animus toward the em-
ployees' protected activities through Owner Rhodes' Decem-
ber 12 letter to the employees in which Rhodes demoted
Reynolds from lieutenant watch commander to patrol person
because of Reynolds' union activities. Specifically, Owner
Rhodes wrote ``Lieutenant Reynolds will be reduced [effec-
tive December 16] to patrol grade so that he can perform his
duties for the union.'' Rhodes also wrote that ``Sergeant
Desiderio will also be reduced to patrolman.'' Rhodes' over-
all animosity toward the employees' union activities is fur-
ther demonstrated by the survey he prepared, provided to and
asked the employees to sign in which he unlawfully interro-
gated them about their union sentiments. In light of all the
above, I am fully persuaded counsel for the General Counsel
demonstrated protected conduct was a motivating factor in
the Company's decision to demote Reynolds and Desiderio
and to thereafter discharge Reynolds.22I am persuaded the Company failed to meet its burden ofdemonstrating it would have demoted Desiderio even in the
absence of any protected conduct on his or the other employ-
ees' part. Owner Rhodes testified he demoted Desiderio
based on what Desiderio said about him at the November 24
union meeting. Rhodes explained Desiderio's comments were
``a reflection on [his] parents'' and added he was not a ``bas-
tard.'' Rhodes said it was against company policy for em-
ployees to use abusive language. A careful review of the evi-
dence convinces me those were not the real reasons for
Desiderio's demotion but rather were simply matters seized
on by Rhodes to punish Desiderio for his support of the
Union and the concerns related thereto. While the Company
did have a published rule against the use of abusive lan-
guage, such had never been enforced prior to the Company's
disciplining Desiderio. Site Supervisor Simons specifically
testified he had never issued a warning or reprimand to any-
one for using abusive language since the Company assumed
its contractual duties for the Coast Guard. Desiderio, patrol
person Evans, and Watch Commander Foreman all testified
they had cursed on the job and had heard others do so. Patrol
person Evans testified simply, ``we all cuss.'' Watch Com-
mander Foreman testified she had heard Desiderio use lan-
guage similar to that used at the November 24 meeting and
that he had done so in the presence of Site Supervisor Si-
mons. Foreman recited an example where Desiderio referred
to a person entering the main gate as ``that bitch'' and that
Site Supervisor Simons, who was standing there, simply said
``Desi, one of these days I'm going to wash your mouth out
with some soap.'' Site Supervisor Simons admitted making
such comments to Desiderio. Simons also testified about
meetings he had held with employees and stated ``[v]ery few 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
meetings would we have that somebody won't say a cussword at one time or another.'' Simons added ``very few of
us haven't throwed out a damn or something at one time or
another.'' That Rhodes' true motivation or concern was not
the language Desiderio admittedly used is further dem-
onstrated by the language Site Supervisor Simons attributed
to Rhodes in Rhodes' description of the employees' unionactivities. In that regard, Reynolds testified, without con-
tradiction, that Simons related Rhodes' feelings about the
Union as the employees could ``go ahead and have their
fucking union.'' In light of all the above, the evidence is
overwhelming that Owner Rhodes' concern was not about
abusive language but rather was about the Union and the
concerted protected activities of the employees and specifi-
cally Desiderio's participation therein. If Owner Rhodes' true
concern had been the language used by one of his employ-
ees, he would have sought Site Supervisor Simons' input be-
fore deciding to discipline Desiderio. In summary, I find the
Company failed to demonstrate it would have demoted
Desiderio in the absence of protected conduct on his and
other employees' part.The Company also failed to demonstrate it would have de-moted Reynolds from lieutenant to patrol person even in the
absence of protected conduct on his part. That fact is most
clearly demonstrated by Owner Rhodes' December 12 letter
to all employees in which he wrote ``Lieutenant Reynolds
will be reduced to patrolman grade so that he can perform
his duties for the union.'' It is clear that Reynolds was, as
the Company perceived him to be, the moving force behind
the Union's efforts at the Company. It is just as clear the
Company demoted him for just that reason.The Company further failed to demonstrate it would havedischarged Reynolds, as it did on December 31, in the ab-
sence of protected conduct on his part. First, I note the Com-
pany informed Reynolds of his discharge while he was
present to testify at the Board conducted hearing in the un-
derlying representation case. The timing and location of the
notification suggests an unlawful motive. The impact of the
Company's timing and place of notification could not have
gone unnoticed by the employees. Reynolds' discharge,
which ostensibly was for a failure to perform the duties of
a supervisor and for allowing unauthorized persons on the
base, does not withstand close scrutiny. First, Reynolds was
not a supervisor within the meaning of the Act. Second, if
the Company's motivation for disciplining Reynolds had
been his allowing unauthorized persons on the base, a ques-
tion arises as to why the Company did not also discipline
Relief Watch Commander Foreman and patrol person Evans
as well. They both observed and spoke with the two ``unau-
thorized'' union representatives while still on duty and both
invited the ``unauthorized'' union representatives to wait in
the main gate guardhouse. The inference is clear Foreman
and Evans were not employee leaders (as Reynolds and
Desiderio were perceived to be) in the movement to bring
the Union in at the Company. If the Company's motivation
for disciplining Reynolds had been for his failure to perform
his duties, then a question is raised as to why the Company
did not also discipline roving patrol person Overton who ad-
mittedly did not perform his assigned duties until the conclu-
sion of the union meeting. Again, an inference is warranted
that the two were treated differently because Reynolds was
the leader of the efforts on behalf of the Union at the Com-pany. Further, if the Company's overall concern was that themeeting somehow jeopardized its contractual relationship
with the Coast Guard, why did it only discipline two of the
nine employees attending the meeting. Again it appears the
Company was interested in disciplining those responsible for
bringing the Union to the Company. In summary, the evi-
dence warrants the finding, which I make, that it was not the
fact that a meeting was held at the main gate guardhouse that
might could have jeopardized the Company's relationship
with the Coast Guard that motivated it to take the action it
did with respect to Reynolds, but rather its actions were
based on the fact Reynolds was the leader in the employees'
efforts to seek assistance from the Union in dealing with the
Company.I find the Company failed to demonstrate it would havedemoted and discharged Reynolds even in the absence of
protected conduct on his and the other employees' part.The Regional Director addressed the Union's (Petitioner's)three numbered objections to conduct affecting the results of
the election in his Supplemental Decision, Direction and
Order Consolidating Cases 11±RC±5740 and 11±CA±14209.
In his decision, the Regional Director allowed the Union (Pe-
titioner) to withdraw its Objections 1 and 2 and noted the
Union (Petitioner) had not presented any evidence in support
of its Objection 3. He accordingly dismissed that objection.
The Regional Director did, however, conclude that the unfair
labor practice allegations set forth in the complaint, if prov-
en, would constitute objectionable conduct sufficient to war-
rant setting the election aside. Accordingly, he ordered that
the complaint allegations be considered as conduct not spe-
cifically alleged to have interfered with the election but that
if proven would form a basis for setting the election aside.
Having concluded that the unfair labor practice allegations of
the complaint have been established, I find the Company has
interfered with the exercise of employee free choice in the
election conducted on February 5, 1991. Accordingly, I rec-
ommend the election held on that date be set aside and a sec-
ond election be directed.CONCLUSIONSOF
LAW1. Pro/Tech Security Network is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. International Union, United Plant Guard Workers ofAmerica (UPGWA) is a labor organization within the mean-
ing of Section 2(5) of the Act.3. The Company violated Section 8(a)(1) of the Act by co-ercively interrogating its employees concerning their union
activities, sympathies, and desires.4. The Company violated Section 8(a)(3) and (1) of theAct by demoting its employees Hassie Reynolds and Edwin
Desiderio on December 16, and by thereafter discharging
Reynolds on December 31.5. By the unfair labor practices found, the Company hasinterfered with the freedom of choice of employees and it is
recommended that the election in Case 11±RC±5740 be set
aside and that a second election be directed.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act. 663PRO/TECH SECURITY NETWORK23Under New Horizons, interest is computed at the ``short-termFederal rate'' for the underpayment of taxes as set out in the 1986
amendments to 26 U.S.C. §6621.
24If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.25If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''THEREMEDYHaving found that the Company has violated Section8(a)(1) and (3) of the Act, I recommend that it be required
to cease and desist therefrom and to take certain affirmative
action designed to effectuate the policies of the Act.Having found that the Company unlawfully demoted itsemployees Reynolds and Desiderio and thereafter unlawfully
discharged Reynolds, I shall recommend Reynolds be offered
immediate and full reinstatement to his former position of
employment, which he held prior to his demotion, or if his
former position no longer exists to a substantially equivalent
position without prejudice to his seniority or other rights and
privileges previously enjoyed and that Reynolds and
Desiderio both be made whole for any loss of earnings they
may have suffered by reason of their demotion and dis-
charge, with interest. I note Desiderio was reinstated to his
original position on or about February 21, 1991.Backpay shall be computed in the manner prescribed inF.W. Woolworth Co
., 90 NLRB 289 (1950), plus interest,as computed in New Horizons for the Retarded, 283 NLRB1173 (1987).23I also recommend the Company be orderedto expunge from its files any reference to Reynolds' and
Desiderio's demotion and Reynolds' discharge and notify
them in writing this has been done and that evidence of these
unlawful actions will not be used as a basis for any future
personnel actions against them.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended24ORDERThe Respondent, Pro/Tech Security Network, ElizabethCity, North Carolina, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Discharging, demoting, or otherwise discriminatingagainst employees because of their membership in or activi-
ties on behalf of the Union or because they engage in other
protected concerted activities.(b) Coercively interrogating employees as to their unionactivities, sympathies, and desires.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Hassie Reynolds immediate and full reinstate-ment to his former job, or, if that job no longer exists, to
a substantially equivalent position, without prejudice to his
seniority or any other rights or privileges previously enjoyed,
and make him whole for any loss of earnings and other bene-
fits suffered as a result of the discrimination against him in
the manner set forth in the remedy section of this decisionand expunge any reference to his demotion or discharge fromhis work record.(b) Make Edwin Desiderio whole for any loss of earningsand other benefits suffered as a result the discrimination
against him in the manner set forth in the remedy section of
this decision and expunge any reference to his demotion
from his work record.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its Elizabeth City, North Carolina facility cop-ies of the attached notice marked ``Appendix.''25Copies ofthe notice, on forms provided by the Regional Director for
Region 11, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Company to ensure that the notices are not al-
tered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERRECOMMENDED
that the results of the elec-tion held on February 5, 1991, in Case 11±RC±5740 be set
aside and that the representation matter be remanded to the
Regional Director for Region 11 for the purpose of conduct-
ing a new election at such time as he deems the cir-
cumstances permit the free choice of a bargaining representa-
tive.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
coercively interrogate our employees as totheir union activities, sympathies, and desires.WEWILLNOT
discharge or demote employees because oftheir activities on behalf of International Union, United Plant 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Guard Workers of America (UPGWA), or any other labor or-ganization.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
offer Hassie Reynolds immediate and full rein-statement to his former (before demotion) job, or, if that job
no longer exists, to a substantially equivalent position, with-
out prejudice to his seniority or any other rights or privilegespreviously enjoyed, and WEWILL
make him whole for anyloss of earnings and other benefits suffered as a result of our
unlawful conduct, with interest.WEWILL
make Edwin Desiderio whole for any loss ofearnings and other benefits suffered as a result of our unlaw-
ful conduct, with interest. WEHAVE
already reinstated EdwinDesiderio to his former (before demotion) job.WEWILL
notify Hassie Reynolds and Edward Desideriothat we have removed from our files any reference to their
demotion or discharge and that such will not be used against
them in any way.PRO/TECHSECURITYNETWORK